ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that GARY M. WEISS of LIN-CROFT, who was admitted to the bar of this State in 1984, be temporarily suspended from the practice of law, pursuant to Rule 1:20-11, and good cause appearing;
It is ORDERED that GARY M. WEISS is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GARY M. WEISS, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that GARY M. WEISS be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.